Title: To James Madison from Robert Morris, 3 September 1802 (Abstract)
From: Morris, Robert
To: Madison, James


3 September 1802, New Brunswick. “I will thank you for a certificate from your office, by the mail, of the names of the General Commissioners of Bankruptcy appointed by the President of the United States for the New Jersey District, if any such are appointed, no notice thereof having reached me.”
 

   
   Draft (NjR). Robert Morris (ca. 1745–1815) was federal judge for the district of New Jersey, 1789–1815. On 6 Sept. Stephen Pleasonton replied to Morris in JM’s absence, informing him that commissions dated 6 July had been sent to Thomas Ward of Newark, Phineas Manning of New Brunswick, John Cobb and Josiah Shinn of Woodstown, Abraham Brown of Burlington, and Anthony F. Taylor of Bordentown. Pleasonton added that only Ward and Brown had as yet acknowledged receipt of the commissions and both had consented to serve (ibid.).


